Motion to confirm report of an official referee in respect of alleged misconduct of the respondent. The findings of the official referee are approved, except in respect of the Freer charge and the degree of discipline recommended. The proof is insufficient to support that charge and it is, therefore, dismissed. The motion to confirm the report of the official referee is granted as heretofore indicated, and the respondent is suspended from the practice of the law for a period of one year from the date of the entry of the order hereon, and until the use of his present name is validated and proper records in respect thereto *827have been made. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ.